DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Lu et al., (US 2012/0119845), in view of Calanca et al., (US 2019/0131054) and further in view of Yen et al., (US 2016/0329281) and Yen et al., (US 2015/0310980), not disclosing or suggesting, novel features of claims 1-20 as detailed below have been considered and are persuasive.
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between Species I-II as set forth in the Office action mailed on 08/05/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species I and II is withdrawn.  Claim 7, directed to an inductor device, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, an inductor device comprising: 
a first inductor comprising: 
a plurality of first wires, wherein part of the first wires are winded and located at a first area, and part of the first wires are winded and located at a second area, wherein the first area and the second area are located on two opposite sides of the inductor device, respectively; and 
a first connection member configured to connect the first wire located at the first area and the first wire located at the second area; and 
a second inductor comprising: 
a plurality of second wires, wherein part of the second wires are winded and located at the first area, and part of the second wires are winded and located at the second area; and 
a second connection member, one terminal of the second connection member being configured to connect a terminal of the second wire located at an inside of the inductor device, and another terminal of the second connection member being disposed outside the inductor device; 
wherein both the first inductor and the second inductor are symmetrical with respect to a center line of the inductor device, 
wherein the first connection member and the one terminal of the second connection member are respectively located at two sides of the inductor device.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-20 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/05/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837